      Case 3:17-cv-04032-WHA Document 129 Filed 11/08/19 Page 1 of 11



 1   Vincent K. Yip (SBN 170665)
     vyip@nixonpeabody.com
 2   Peter J. Wied (SBN 198475)
     pwied@nixonpeabody.com
 3   NIXON PEABODY LLP
     300 S. Grand Avenue, Suite 4100
 4   Los Angeles, CA 90071-3151
     Tel: 213-629-6000
 5   Fax: 213-629-6001

 6   Attorneys for Defendants
     NANYA TECHNOLOGY CORPORATION, NANYA
 7   TECHNOLOGY CORPORATION, USA, and
     NANYA TECHNOLOGY CORPORATION
 8   DELAWARE

 9
10                            UNITED STATES DISTRICT COURT

11                          NORTHERN DISTRICT OF CALIFORNIA

12                                 SAN FRANCISCO DIVISION

13

14   LONE STAR SILICON INNOVATIONS              Case No. 3:17-cv-04032-WHA
     LLC,
15                                              Assigned to the Hon. William H. Alsup
                                Plaintiff,
16                                              NANYA DEFENDANTS’ NOTICE OF
           vs.                                  MOTION AND MOTION TO DISMISS
17                                              FIRST AMENDED COMPLAINT
     NANYA TECHNOLOGY CORPORATION,
18   NANYA TECHNOLOGY CORPORATION,              Date:     December 19, 2019
     USA, and NANYA TECHNOLOGY                  Time:     8:00 a.m.
19   CORPORATION DELAWARE,                      Dept:     Courtroom 12
                                                Judge:    Hon. William H. Alsup
20                              Defendants.

21

22

23

24

25

26

27

28
                                                         DEFENDANTS’ MOTION TO DISMISS,
                                                               CASE NO. 3:17-CV-4032-WHA
     Case 3:17-cv-04032-WHA Document 129 Filed 11/08/19 Page 2 of 11



 1                                      TABLE OF CONTENTS

 2                                                                                                                   Page(s)
 3
     MEMORANDUM OF POINTS AND AUTHORITIES .....................................................1
 4
     I.     INTRODUCTION .................................................................................................. 1
 5   II.    FACTUAL BACKGROUND ................................................................................. 1
     III.   LEGAL STANDARD ............................................................................................. 2
 6   IV.    PLAINTIFF IS NOT AN EXCLUSIVE LICENSEE ............................................. 3
     V.     AMD CANNOT BE INVOLUNTARILY JOINED............................................... 4
 7   VI.    PLAINTIFF AMENDED ITS COMPLAINT
            BEYOND THE COURT’S ORDER ...................................................................... 5
 8   VII.   CONCLUSION ....................................................................................................... 6

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                           i
      Case 3:17-cv-04032-WHA Document 129 Filed 11/08/19 Page 3 of 11



 1                                                   TABLE OF AUTHORITIES
 2                                                                                                                                   Page(s)
 3   Cases
 4
     Independent Wireless Telegraph Co. v. Radio Corp. of America,
 5      269 U.S. 459 (1926) ....................................................................................................................5

 6   Lexmark International, Inc. v. Static Control Components, Inc.,
        572 U.S. 118 (2014) ....................................................................................................................2
 7
     Lone Star Silicon Innovations LLC v. Nanya Technology Corp. et al.,
 8      925 F.3d 1225 (Fed. Cir. 2019) ...........................................................................................2, 3, 4
 9   Morrow v. Microsoft Corp.,
10     499 F.3d 1332 (Fed. Cir. 2007) ...................................................................................................3

11   Rite-Hite Corp. v. Kelley Co.,
         56 F.3d 1538 (Fed. Cir. 1995) (en banc) ....................................................................................3
12
     Sicom Sys., Ltd. v. Agilent Techs., Inc.,
13       427 F.3d 971 (Fed. Cir. 2005) .....................................................................................................3
14   STC.UNM v. Intel Corp.,
15      754 F.3d 940 (Fed. Cir. 2014) .................................................................................................4, 5

16   Other Authorities

17   Federal Rule of Civil Procedure 12(b)(6) ....................................................................................1, 2

18   Federal Rule of Civil Procedure 19(a)(2)..........................................................................................4

19
20

21

22

23

24

25

26

27

28

                                                                          ii
      Case 3:17-cv-04032-WHA Document 129 Filed 11/08/19 Page 4 of 11



 1                                 NOTICE OF MOTION AND MOTION

 2           TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 3           PLEASE TAKE NOTICE THAT pursuant to Federal Rule of Civil Procedure 12(b)(6),

 4   Defendants Nanya Technology Corporation; Nanya Technology Corporation, USA, and Nanya

 5   Technology Corporation Delaware (“Defendant” or “Nanya”) hereby moves this Court for an

 6   Order dismissing this case because Plaintiff Lone Star Silicon Innovations LLC (“Lone Star”) has

 7   failed to state a claim in its First Amended Complaint (“FAC”) on which relief can be granted.

 8   This motion is made on the grounds that Lone Star is not an exclusive licensee, such that it cannot

 9   sue or even participate alongside a patent owner as a party to an infringement action, and that
10   Advanced Micro Devices (“AMD”) as patent owner cannot be joined involuntarily, and thus the

11   standing defect previously identified by this Court and affirmed by the Federal Circuit cannot be

12   corrected. This Motion is noticed for hearing if necessary on Thursday, December 19, 2019 at

13   8:00 a.m. in Courtroom 12, 19th Floor, San Francisco Courthouse, 450 Golden Gate Avenue, San

14   Francisco, CA before the Hon. William H. Alsup.

15                        MEMORANDUM OF POINTS AND AUTHORITIES

16   I.      INTRODUCTION

17           This Court previously dismissed this case because Lone Star’s “litigation gimmick” failed

18   to secure it all substantial rights in the patents it was asserting, and thus it could not bring suit in

19   its own name. Rather than correct this defect with a straightforward assignment of the patents,
20   Lone Star tries to force AMD into the suit to cure its standing problem. This latest attempt still

21   fails to meet the requirements of the case law, and therefore the case should once again be

22   dismissed.

23   II.     FACTUAL BACKGROUND

24           The First Amended Complaint concerns two patents, U.S. Patent Nos. 6,097,061 and

25   6,388,330 (collectively the “patents-in-suit”), which were originally issued to AMD. FAC ¶¶ 1, 8.

26   In August 2016, in an apparent attempt to insulate itself from counterclaims by outsourcing its

27   litigation against competitors to a non-practicing entity, AMD entered into an agreement that

28   purportedly transferred the patents-in-suit to Lone Star (the “AMD Agreement”). FAC ¶ 8, Ex. 1.
                                                                        DEFENDANTS’ MOTION TO DISMISS,
                                                         1                    CASE NO. 3:17-CV-4032-WHA
      Case 3:17-cv-04032-WHA Document 129 Filed 11/08/19 Page 5 of 11



 1   In October 2016, Lone Star filed suit against Nanya and five other defendant groups in the U.S.

 2   District Court for the Eastern District of Texas, alleging it was the “sole owner” of the patents-in-

 3   suit. See Dkt. No. 1, ¶¶ 12, 15. Those six cases (all but two of which have since been dismissed)

 4   were transferred to this Court. See Dkt. No. 30. On November 7, 2017, Nanya filed a motion to

 5   dismiss under on the grounds that Lone Star lacked standing to sue in its own name because it had

 6   not received all substantial rights to the patents-in-suit under the AMD Agreement. Dkt. No. 65.

 7   This Court agreed, and dismissed the case against Nanya and the other defendants on January 20,

 8   2018. Dkt. No. 93. Lone Star appealed.

 9          On May 30, 2019, the Federal Circuit affirmed that AMD retained substantial rights in the
10   asserted patents and therefore Lone Star lacked standing to bring suit in its own name. Lone Star

11   Silicon Innovations LLC v. Nanya Technology Corp. et al., 925 F.3d 1225, 1234 (Fed. Cir. 2019)

12   (the “Federal Circuit Decision”). The Federal Circuit clarified, however, that even though Lone

13   Star lacked all substantial rights in the patents-in-suit, it should be given an opportunity to join

14   AMD as a necessary party. Id. at 1236. Accordingly, the Federal Circuit vacated the order

15   dismissing the case and remanded with an instruction to this Court to “consider whether AMD

16   must be joined here.” Id. at 1239. The Federal Circuit “offer[ed] no view, however, on whether

17   AMD must or even can be joined.” Id. at 1239.

18          After the Federal Circuit remand, this Court held a Further Case Management Conference

19   on September 12, 2019. In its September 12, 2019 Order Following Further Case Management
20   Conference (the “CMC Order”), this Court directed that “plaintiff shall file an amended

21   complaint to add [AMD] (and nothing else).” See Dkt. No. 115. On September 19, 2019, Lone

22   Star filed the First Amended Complaint. Dkt. No. 117.

23   III.   LEGAL STANDARD

24          The Federal Circuit Decision clarified that the issue of standing for purposes of patent

25   infringement claims is not jurisdictional, but rather is properly analyzed under Rule 12(b)(6), i.e.,

26   whether the plaintiff has stated a cause of action as a party entitled to relief under the patent

27   statute. See Lone Star, 925 F.3d at 1235-36 (citing Lexmark International, Inc. v. Static Control

28   Components, Inc., 572 U.S. 118, 128 n.4 (2014) (referring to “prudential standing” as a
                                                                    DEFENDANTS’ MOTION TO DISMISS,
                                                      -2-              CASE NO. 3:17-CV-4032-WHA
      Case 3:17-cv-04032-WHA Document 129 Filed 11/08/19 Page 6 of 11



 1   “misnomer” and explaining the appropriate question is whether the statute extends to the specific

 2   plaintiff such that the plaintiff can state a cause of action)). “The party bringing the action bears

 3   the burden of establishing that it has standing.” Sicom Sys., Ltd. v. Agilent Techs., Inc., 427 F.3d

 4   971, 976 (Fed. Cir. 2005).

 5           “There are three general categories of plaintiffs encountered when analyzing the

 6   constitutional standing issue in patent infringement suits: those that can sue in their own name

 7   alone; those that can sue as long as the patent owner is joined in the suit; and those that cannot

 8   even participate as a party to an infringement suit.” Morrow v. Microsoft Corp., 499 F.3d 1332,

 9   1339 (Fed. Cir. 2007). The first category consists of patentees or assignee that hold all legal rights
10   in the patent. Id. The second category consists of exclusive licensees, namely those who have not

11   only received the right to practice the invention, but also and express or implied promise that

12   others will be excluded from practicing the invention. See Rite-Hite Corp. v. Kelley Co., 56 F.3d

13   1538, 1552 (Fed. Cir. 1995) (en banc). The third category includes nonexclusive licensees, who

14   may not even be co-plaintiff’s in a suit with the patent owner. See Sicom, 427 F.3d at 976.

15           “To be an exclusive licensee for standing purposes, a party must have received, not only

16   the right to practice the invention within a given territory, but also the patentee’s express or

17   implied promise that others shall be excluded from practicing the invention within that territory as

18   well.” Rite-Hite, 56 F.3d at 1552.

19   IV.     PLAINTIFF IS NOT AN EXCLUSIVE LICENSEE
20           Rite-Hite requires that Lone Star show two things in order to be considered an exclusive

21   licensee: 1) that it received the right to practice the invention; and 2) that it received a promise

22   from AMD that others shall be excluded from practicing the invention. It fails on both counts.

23           This Court previously held that the AMD Agreement “did not grant Lone Star any

24   practicing rights.” See Dkt. No. 93 at 7. This holding was not disturbed by the Federal Circuit

25   Decision and remains the law of the case. Thus, Lone Star fails the first prong of the Rite-Hite

26   test.

27           Turning to the second prong, Lone Star does not allege, nor could it plausibly do so, that

28   AMD promised that others shall be excluded from practicing the patents. As to parties not
                                                                    DEFENDANTS’ MOTION TO DISMISS,
                                                      -3-              CASE NO. 3:17-CV-4032-WHA
      Case 3:17-cv-04032-WHA Document 129 Filed 11/08/19 Page 7 of 11



 1   explicitly identified as Unlicensed Third Party Entities in the AMD Agreement, it is AMD, not

 2   Lone Star, that determines whether those parties can practice the patents. See Lone Star, 925 F.3d

 3   at 1232. Thus, Lone Star has received no promise that parties not listed in the AMD Agreement

 4   will be excluded from practicing the invention.

 5          Even with respect to the Unlicensed Third Party Entities identified in the AMD

 6   Agreement, Lone Star does not point to any promise by AMD not to grant a license to those

 7   parties. The AMD Agreement simply warrants that those entities have not been granted a license

 8   in the past. See FAC Ex. 1 §6.1(b)(vii). Moreover, the only remedy in the event of a breach of

 9   this warranty is that AMD will transfer a “Replacement Patent” to Lone Star. See FAC Ex. 1
10   §6.3(a). Thus, even if the warranty regarding past licenses were interpreted to be an implied

11   agreement not to license those companies in the future, AMD could still do so simply by

12   providing Lone Star with a different patent.

13          In short, Lone Star cannot meet the requirements necessary to be deemed an exclusive

14   licensee, and therefore does not have standing to bring suit even with AMD as a party to the case.

15   V.     AMD CANNOT BE INVOLUNTARILY JOINED

16          Because the AMD Agreement did not, in fact, transfer all substantial rights to Lone Star,

17   AMD is still the owner of the patents-in-suit. See Lone Star, 925 F.3d at 1237 (noting “AMD is

18   the patentee”). Lone Star admits that AMD has refused to voluntarily join this lawsuit. See FAC

19   ¶9. Although Lone Star alleges that Federal Rule of Civil Procedure 19(a)(2) permits joining
20   AMD involuntarily, see FAC ¶10, the Federal Circuit has held that patent owners can be added

21   involuntarily only in limited circumstances, which are not present here.

22          In STC.UNM v. Intel Corp., 754 F.3d 940 (Fed. Cir. 2014), the Federal Circuit held that

23   there were only two recognized scenarios “that will overcome [the] rule against involuntary

24   joinder of a patent owner or coowner in particular instances.” Id. at 946. The second, where “by

25   agreement, a co-owner waives his right to refuse to join suit” clearly does not apply here. Id. The

26   first, where a patent owner “has granted an exclusive license, he stands in a relationship of trust to

27   his licensee” also does not apply. Id.

28
                                                                   DEFENDANTS’ MOTION TO DISMISS,
                                                       -4-            CASE NO. 3:17-CV-4032-WHA
      Case 3:17-cv-04032-WHA Document 129 Filed 11/08/19 Page 8 of 11



 1          What these two exceptions have in common, as the Court in STC.UNM noted, is “an

 2   absent co-owner who has in some way affirmatively given up its substantive right to refuse to join

 3   the suit.” Id. In the case of an exclusive licensee, this principle traces back to the Supreme Court’s

 4   decision in Independent Wireless Telegraph Co. v. Radio Corp. of America, 269 U.S. 459 (1926)

 5   where the Court held that a patent owner “holds the title to the patent in trust” for an exclusive

 6   licensee. Id. at 469. The Supreme Court noted that such exclusive licenses would frequently

 7   contain express covenants allowing the exclusive licensee to sue in the patent owner’s name, but

 8   that in the absence of such an express agreement, consent on the part of the patent owner would

 9   be implied. Id.
10          As explained above, Lone Star is not an exclusive licensee, and thus Independent Wireless

11   does not apply. Moreover, it can hardly be said that the agreement between AMD and Lone Star

12   evinces an implicit agreement on the part of AMD to join litigation brought by Lone Star. On the

13   contrary, as this Court found, the entire purpose of the agreement was an attempt to shield AMD

14   from being part of the litigation and having to face counterclaims from the defendants. See Dkt.

15   No. 93 at 1. This case does not meet the requirement of an affirmative surrender of the right to

16   refuse to join the suit recognized by STC.UNM, and AMD cannot be involuntarily joined.

17          Because Lone Star does not have standing to sue without AMD, and because AMD cannot

18   be involuntarily joined, the suit should be dismissed.

19   VI.    PLAINTIFF AMENDED ITS COMPLAINT BEYOND THE COURT’S ORDER
20          In granting leave to amend Plaintiff’s complaint, this Court directed that “plaintiff shall

21   file an amended complaint to add Advanced Micro Devices, Inc. (“AMD”) (and nothing else).”

22   Dkt. No. 115 (emphasis added). Despite the clearly limited scope of leave granted to Plaintiff,

23   Lone Star used the FAC to alter its allegations regarding the ‘330 Patent, dropping one of the

24   asserted claims of the ‘330 Patent. Compare FAC ¶47 (asserting claim 2) with Dkt. No. 67

25   (asserting claims 1 and 2). While it may seem odd for a defendant to complain about an asserted

26   claim being dropped, Lone Star’s attempt to do so sub silencio is prejudicial to Nanya and should

27   be rejected.

28
                                                                   DEFENDANTS’ MOTION TO DISMISS,
                                                     -5-              CASE NO. 3:17-CV-4032-WHA
      Case 3:17-cv-04032-WHA Document 129 Filed 11/08/19 Page 9 of 11



 1          To understand how the change in allegations is prejudicial to Nanya (beyond being done

 2   without the Court’s authorization), it is important to recall the framework that this Court

 3   established for handling this (and the related) case. After an Initial Case Management Conference

 4   on November 9, 2017, the Court issued a Case Management Order. Dkt No. 67. That order set a

 5   deadline of December 15, 2017, for the Plaintiff to voluntarily withdraw any asserted claims. See

 6   id. at 1. That deadline was included because the Case Management Order also provided that each

 7   side was to select one asserted claim for early summary judgment. See id. at 4-5. The Court

 8   indicated that the “outcome of this exchange may (or may not) warrant an injunction or sanctions,

 9   depending on which side prevails.” Id. at 4. Thus, Plaintiff was given an opportunity to
10   voluntarily withdraw asserted claims – presumably those Plaintiff felt might be vulnerable to such

11   an early summary judgment motion.

12          On December 15, 2017, Plaintiff filed its Notice of Voluntary Withdrawal of Certain

13   Asserted Claims, in which it withdrew its assertions regarding three of the five patents entirely,

14   and four of the six asserted claims of the ‘330 Patent. See Dkt No. 80. Lone Star affirmatively

15   stated that it continued to assert infringement of both claims 1 and 2 of the ‘330 Patent. Id.

16          Nonetheless, in the First Amended Complaint, Lone Star asserts infringement of only

17   claim 2 of the ‘330 Patent. FAC ¶47. Presumably, it does so because claim 1 of the ‘330 Patent

18   was held invalid in 3 separate IPR proceedings, and Lone Star has elected not to appeal that

19   holding. But Lone Star should not be allowed to avoid this Court’s consideration of what was the
20   equivalent of a successful summary judgment motion of invalidity by slipping in a change in

21   violation of the Court’s prior Case Management Order and a limited grant of leave to file an

22   amended complaint. This provides an additional reason for the Court to dismiss this case.

23   VII.   CONCLUSION

24          Because Lone Star cannot establish it has standing as a co-plaintiff with AMD, cannot add

25   AMD as a co-plaintiff involuntarily, and filed a First Amended Complaint that does not comply

26   with the Court’s Order, Nanya respectfully requests that this case be dismissed.

27

28
                                                                   DEFENDANTS’ MOTION TO DISMISS,
                                                     -6-              CASE NO. 3:17-CV-4032-WHA
     Case 3:17-cv-04032-WHA Document 129 Filed 11/08/19 Page 10 of 11



 1   Dated: November 8, 2019               NIXON PEABODY LLP

 2

 3                                         By: /s/ Peter J. Wied
                                               Peter J. Wied
 4                                             Attorneys for Defendants
                                               NANYA TECHNOLOGY
 5                                             CORPORATION, NANYA
                                               TECHNOLOGY CORPORATION, USA,
 6                                             and NANYA TECHNOLOGY
                                               CORPORATION DELAWARE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                  DEFENDANTS’ MOTION TO DISMISS,
                                        -7-          CASE NO. 3:17-CV-4032-WHA
     Case 3:17-cv-04032-WHA Document 129 Filed 11/08/19 Page 11 of 11



 1                                   CERTIFICATE OF SERVICE

 2          The undersigned certifies that on November 8, 2019, all counsel of record who are

 3   deemed to have consented to electronic service are being served with a copy of the above and

 4   foregoing document via the Court’s CM/ECF system per Civil L.R. 5-1(h)(1). All other counsel

 5   of record not deemed to have consented to electronic service will be served with a true and

 6   correct copy of the foregoing by email.

 7

 8                                                /s/ Peter J. Wied
                                                  Peter J. Wied
 9                                                Attorneys for Defendants
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                 DEFENDANTS’ MOTION TO DISMISS,
                                                    -8-             CASE NO. 3:17-CV-4032-WHA
